                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DARREN ANTHONY SYKES,                      )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 19-0054-CG-M
                                           )
OFFICE ROBINSON, et al.,                   )
                                           )
       Defendants.                         )

                                    JUDGMENT

      In accordance with the Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that this action is DISMISSED without prejudice

for failure to prosecute and to obey the Court’s Order.

      DONE and ORDERED this 12th day of April, 2019.



                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
